y




                                      MANDATE

                                  Court of Appeals
                              First District of Texas
                                   NO. 01-12-00175-CV

                     KIMBERLY [KIMBLEY] HAROLD, Appellant

                                             V.
    MATTHEW M. CARRICK, CAROLYN M. BERG, DOAN NGUYEN, AND DAVID
                          CHAFEY, Appellees

     Appeal from the 113th District Court of Harris County. (Tr. Ct. No. 2009-65980).


TO THE 113TH DISTRICT COURT OF HARRIS COUNTY, GREETINGS:

        Before this Court, on the 10th day of September 2013, the case upon appeal to revise
or to reverse your judgment was determined. This Court made its order in these words:
                       This case is an appeal from the final judgment signed by
               the trial court on January 20, 2012. After submitting the case
               on the appellate record and the arguments properly raised by
               the parties, the Court holds that the trial court’s judgment
               contains no reversible error. Accordingly, the Court affirms
               the trial court’s judgment.

                     The Court orders that the appellant, Kimberly
               [Kimbley] Harold, pay all appellate costs.
                     The Court orders that this decision be certified below
              for observance.

              Judgment rendered September 10, 2013.

              Panel consists of Chief Justice Radack and Justices Higley and
              Brown. Opinion delivered by Chief Justice Radack.

       WHEREFORE, WE COMMAND YOU to observe the order of our said Court in
this behalf and in all things to have it duly recognized, obeyed, and executed.




December 31, 2015
Date                                               CHRISTOPHER A. PRINE
                                                   CLERK OF THE COURT